Citation Nr: 9931382	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  98-12 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1962 to 
December 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in April 1998, and a statement of the case was issued later 
that month.  The veteran's substantive appeal was received in 
June 1998.  The veteran testified at a personal hearing at 
the RO in October 1998.

The Board notes that the December 1997 rating decision also 
denied service connection for a foot disability and denied 
the veteran's application to reopen his claim for service 
connection for a nervous condition.  The veteran perfected an 
appeal as to these issues.  However, he indicated in an 
October 1998 statement that he wished to withdraw the issues 
of service connection for a foot disability and nervous 
condition from his appeal.  See 38 C.F.R. § 20.204 (1999).


FINDING OF FACT

There is no medical evidence of a nexus between current 
gastrointestinal disability and the veteran's period of 
active military service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
gastrointestinal disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that his current 
gastrointestinal disabilities had their onset during service.

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Service connection for 
certain chronic disabilities, such as peptic ulcers, will be 
presumed if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

However, the Board must first determine whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such condition.  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
If the chronicity provision does not apply, a claim may still 
be well grounded "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

It should be emphasized that where the determinative issue 
involves a medical diagnosis or causation, competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  A claimant therefore cannot meet this burden 
merely by presenting lay testimony and/or lay statements 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well-grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

A February 1963 service medical record reflects that the 
veteran made complaints of stomach pain.  A November 1963 
service medical record indicates that the veteran complained 
of stomach cramps.  Examination revealed tenderness in both 
of the lower quadrants.  The impression was enteritis.  A 
March 1966 clinical entry documents complaints of chest and 
abdominal pain with diarrhea, especially when the veteran was 
upset.  Examination of the abdomen was negative, and the 
impression was functional gastrointestinal problem.  On 
separation examination in November 1966, the veteran reported 
that he suffered from frequent indigestion (since 1964) 
especially with fatty foods.  Except for noting a hernia 
scar, the veteran's abdomen and viscera were clinically 
evaluated as normal at the November 1966 separation 
examination.

Postservice medical records reflect gastrointestinal symptoms 
in the early 1970's; a May 1975 private medical record shows 
an impression of probable peptic ulcer disease.  Additional 
medical records show a diagnosis of gastritis in 1988.  The 
record also includes more recent medical records listing 
diagnoses of various gastrointestinal disorders including 
gastritis, esophagitis, diverticulosis, irritable bowel 
syndrome, and chronic colitis.

At the October 1998 RO hearing, the veteran testified that he 
suffered stress during service that led to his stomach 
problems.  He further stated that he suffered stomach pain, 
gas and diarrhea during service and that he sought treatment 
at the base medical facility.  He stated that he had stomach 
problems "from time to time" upon separation from service.  
He remarked that he had seen a private physician for stomach 
problems shortly after leaving service; however, he could not 
remember if he was diagnosed with a disability or given any 
medication.  He stated that he had used "self-treatment" 
methods until 10-15 years prior to the October 1998 RO 
hearing when he sought medical help.

The record clearly includes medical diagnoses of current 
gastrointestinal disabilities, thus satisfying the 
requirement that there be competent evidence of current 
disability.  Epps.  Further, not only are the veteran's 
statements regarding inservice symptomatology accepted as 
true for well-grounded purposes, in this case his service 
medical records document complaints of stomach pain on at 
least three occasions.  

However, in the instant case, there is no medical evidence 
linking any of the veteran's current gastrointestinal 
disabilities to service.  While the veteran did report 
frequent indigestion at the time of his November 1966 
separation examination, the veteran's abdomen and viscera 
were clinically evaluated as normal (other than a hernia 
scar) on his discharge examination in November 1966.  
Moreover, the veteran's digestive system was evaluated as 
normal on VA examination in May 1967.  Further, a private 
medical examination which appears to have been conducted in 
1973 shows a negative gastrointestinal history with negative 
examination of the abdomen except for a scar as residual of a 
hernia repair.  

The Board is thus presented with a record which does not 
include any medical evidence of a continuity of pertinent 
symptomatology from separation examination in 1966 until the 
early 1970's.  In fact, not only is there no medical evidence 
of gastrointestinal problems for several years after 
discharge, the record shows that clinical examinations 
conducted in November 1966, May 1967 and 1973 revealed no 
gastrointestinal disorder.   

The Board acknowledges the veteran's contentions that his 
current gastrointestinal disabilities are related to his 
active duty service, and the Board does not doubt the 
veteran's sincerity.  Nevertheless, the etiology or pathology 
of a disability or disease involves a medical question that 
the veteran is not qualified to answer.  "Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of section 
5107(a); where the determinative issue does not require 
medical expertise, lay testimony may suffice by itself."  
Godfrey v. Brown, 7 Vet. App.  398, 405 (1995).  In the 
present case, there is no competent evidence in the form of 
medical evidence linking the veteran's current 
gastrointestinal disabilities to service.  Moreover, there is 
no medical evidence linking the continuity of symptomatology 
which the veteran claims to his current gastrointestinal 
disabilities.  See Savage, supra.  In short, while the Board 
notes the veteran's contention that his current 
gastrointestinal disabilities are related to his active duty 
service, his statements and testimony alone do not satisfy 
the medical nexus requirement and can not therefore render 
his claim well grounded.  See Espiritu.

By this decision, the Board is informing the veteran that 
competent medical evidence of causation is required to render 
his claim well grounded.  See 38 U.S.C.A. § 5103(a); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  To the extent 
that there may be medical evidence showing a continuity of 
symptoms from discharge from service, the Board hereby 
notifies the veteran that such evidence may render his claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

